EXHIBIT 10.2



Director* Compensation Summary



Meeting Fees



        The directors of First Pulaski National Corporation, a Tennessee
corporation (the "Corporation"), and of First National Bank of Pulaski (the
"Bank") are compensated at the rate of $1,000 for each monthly board meeting of
the Corporation and/or the Bank attended. Those directors participating in the
deferred compensation plan may defer all, some or none of their monthly board
fees and any board committee fees. Interest is credited by the Corporation and
the Bank on amounts deferred prior to June 1, 2010 at rates between 5.25% and
11.40%. In June 2010, the director deferred compensation plan was amended for
most directors so that for any new deferrals under the plan interest would be
credited at an annual rate equal to the daily average of the 10-year treasury
note for the previous year plus three percent. After a participant's separation
from the board, the remaining unpaid balance in a participant's deferral account
for post June 1, 2010 deferrals will continue to bear interest at an annual rate
equal to the daily average of the 10-Year Treasury Note for the previous year
plus two percent (2%) until paid in full.



        Directors are reimbursed for their expenses incurred in connection with
their activities as the Corporation's directors.



Committee Meeting Fees



        Those directors of the Bank who serve on the Executive and Loan
Committee of the Bank are compensated at the rate of $350 per committee meeting.
If meetings of the Executive and Loan Committee extend considerably beyond the
usual length, the pay is at the rate of $450 per meeting, for those in
attendance. The membership of the Executive and Loan Committee consists of all
but one of the members of the Bank's Board of Directors. Additionally, directors
who serve on the joint Audit Committee of the Bank and the Company receive $500
per regular meeting and $200 per meeting held to review the Corporation's
quarterly reports on Form 10-Q and annual report on Form 10-K. The Chairman of
the Audit Committee receives $575 per regular meeting and $250 per meeting held
to review the Corporation's quarterly reports on Form 10-Q and annual report on
Form 10-K. Directors who serve on other committees of the Board of Directors of
the Corporation and the Bank receive $100-$150 per meeting while the chairman of
the Nominations and Compensation Committee receives an additional $75 per
meeting. Mark A. Hayes, William Lyman Cox and Donald A. Haney, the only
directors who are also employees of the Bank, receive director fees for meetings
of the Board of Directors and Executive and Loan Committee meetings

.





        The foregoing information is summary in nature. Additional information
regarding director compensation will be provided in the Corporation's proxy
statement to be filed in connection with the 2012 Annual Meeting of the
Corporation's Shareholders.

 

 

 

______________________________________
*Includes directors that are also employees of the Corporation.

--------------------------------------------------------------------------------

 

Named Executive Officer Compensation Summary



        The following table sets forth the current base salaries paid to the
Corporation's President and Chief Executive Officer and its other named
executive officers.

Executive Officer

Current Salary

2011 Bonus

James T. Cox, Senior Officer of the Bank


   $102,000


$3,194

Mark A. Hayes, Chairman of the Board and CEO of the
        Corporation and the Bank


233,534


20,000

William Lyman Cox, Executive Vice-President and Senior Loan
        Officer of the Bank


142,923


12,000

Donald A. Haney, President of the Corporation and the Bank
        and the Chief Operating Officer of the Bank



184,999



15,000

 

Tracy L. Porterfield, Chief Financial Officer and
        Secretary/Treasurer of the Corporation and Chief
        Financial Officer and Cashier of the Bank



133,501



12,000

 

Milton Nesbitt, Executive Vice-President and Chief Credit
        Officer of the Bank

101,765

12,000

        In addition to their base salaries, these executive officers are also
eligible to:



 * Participate in the Corporation's Bonus Program;



 * Participate in the Corporation's equity incentive programs pursuant to the
   Corporation's 2007 Equity Incentive Plan; and



 * Participate in the Corporation's broad-based benefit programs generally
   available to its employees, including health, disability and life insurance
   programs and the Corporation's Profit Sharing Plan.



        The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation will be provided in the
Corporation's proxy statement to be filed in connection with the 2012 Annual
Meeting of the Corporation's Shareholders.



 

 

 

 

 

 

 

 

 

 

 

 

 